829 F.2d 1119Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne BURTON, Plaintiff-Appellant,v.Ralph PACKARD, Warden Maryland House of Correction; Mr.Hall, Supervisor of Maintenance, Maryland House ofCorrection, Defendants-Appellees.
No. 87-7195
United States Court of Appeals, Fourth Circuit.
Submitted August 18, 1987.Decided September 22, 1987.

Wayne Burton, pro se.
Before SPROUSE, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from its order refusing relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Burton v. Packard, C/A No. 87-1178-S (D. Md., May 26, 1987).


2
AFFIRMED.